Case 2:20-cv-09173-CCC-MF Document 25 Filed 07/23/21 Page 1 of 3 PageID: 233



NOT FOR PUBLICATION

                         UNITED STATES DISTRICT COURT FOR
                            THE DISTRICT OF NEW JERSEY


JERRY HAYNES, individually and on behalf of           Case No.20-9173
all others similarly situated,

                       Plaintiff,                     MEMORANDUM            OPINION        AND
                                                      ORDER
vs.

ARTECH L.L.C.,

                       Defendant.

       CECCHI, District Judge.

               This matter comes before the Court upon Plaintiff’s Unopposed Motion for Approval

of Settlement requesting approval of the settlement reached between Plaintiff Jerry Haynes

(“Haynes”) and Opt-in Plaintiff Glenn Moore (“Moore”) (together, “Plaintiffs”) and Defendant

Artech, L.L.C. (“Defendant”)(the “Settlement”). The Court decides this matter without oral argument

pursuant to Federal Rule of Civil Procedure 78(b). It appearing that:

       1.      Plaintiffs are former employees of Defendant. Haynes worked for Defendant as a

Start-Up Specialist in Tennessee from approximately June 2019 until February 2020. Moore worked

for Defendant as a HSE manager from approximately September 2018 to October 2019.

       2.      Plaintiff Jerry Haynes filed a Complaint against Defendant on or about July 7, 2020

(ECF No. 1) and Moore filed his notice of consent to opt into this case on or about October 15, 2020

(ECF No. 8). Defendant filed a Motion to Dismiss and Compel Arbitration on or about October 2,

2020 (ECF No. 7).

       3.      After engaging in extensive motion practice, the Parties engaged in settlement

negotiations, and notified the Court of an agreement in principal on February 16, 2021 (ECF No. 19).
Case 2:20-cv-09173-CCC-MF Document 25 Filed 07/23/21 Page 2 of 3 PageID: 234



The Parties subsequently entered into a final written settlement agreement on April 16, 2021.

        4.     Plaintiffs contend that Defendant paid them straight-time-for-overtime for all hours

worked, in violation of the Fair Labor Standards Act (“FLSA”). Defendant denies any wrongdoing

with respect to Plaintiffs and specifically denies that it violated the FLSA or any other law with respect

to the employment of Haynes or Moore.

        5.     The Court approves the Settlement because the compromise reached (1) resolves a

bona fide dispute; (2) is fair and reasonable to Plaintiffs and Defendant; and (3) will not frustrate the

implementation of the FLSA in the workplace. Further the Court approves the Settlement’s provision

for payment of attorneys’ fees as reasonable. In exchange for a release from Plaintiffs, and in

accordance with the payment schedule agreed to by the Parties, Defendant will pay Plaintiff a total

of $40,000.00 inclusive of attorneys’ fees and costs. Haynes will receive a total of $10,365.00, Moore

will receive a total of $13,057.80, and Defendant will pay $16,577.20 in attorneys’ fees and case

expenses.

        6.     First, the compromise reached resolves a bona fide dispute of Plaintiffs’ claims for

unpaid overtime. Plaintiffs allege that Defendant failed to pay them time and half as required by the

FLSA. In contrast, Defendant denies those allegations and moved this Court to dismiss this action

and to compel arbitration of Plaintiffs’ claims on an individualized basis. For these reasons, there is a

bona fide dispute between the Parties.

        7.     Secondly, the Settlement is fair and reasonable to the Parties. Under the terms of the

Settlement, Defendant will pay Plaintiffs a total of $40,000.00 inclusive of attorneys’ fees and costs.

Plaintiffs accepted the terms of the Settlement as a reasonable compromise for Plaintiffs’ claims. All

Parties have been represented by counsel in this litigation and negotiations were at arms-length.

        8.     The Court also approves the Settlement’s provision for payment of attorneys’ fees in

the amount of $16,000.00 and out of pocket expenses in the amount of $577.20. “The percentage of



                                                  -2-
Case 2:20-cv-09173-CCC-MF Document 25 Filed 07/23/21 Page 3 of 3 PageID: 235



recovery method has been accepted as an established approach to evaluating the award of attorneys’

fees in the Third Circuit.” Brumley v. Camin Cargo Control, Inc., Nos. 08-1798, 10-2461 and 09-6218,

2012 WL 1019337, at *9 (D.N.J. Mar. 26, 2012). The awards have ranged from 19% to 45% of the

settlement fund. See In re Chickie’s & Pete’s Wage & Hour Litig., No. 12-6820, 2014 WL 911718, at *4

(E.D. Pa. Mar. 7, 2014); see also Brumley, 2012 WL 1019337, at *12 (collecting cases where attorneys’

fees around 30% of the settlement funds were found reasonable). The Settlement’s provision for

payment of $16,000.00 in attorneys’ fees represents 40% of the total settlement amount and thus falls

within the range of reasonable allocations in the context of awards granted in other similar cases. This

case was litigated for almost one year, and included motion practice. Accordingly, the Court finds the

award of attorneys’ fees is not excessive and therefore approves the Settlement’s provision for

payment of attorneys’ fees.

        Accordingly, it is on this QG day of -XO\, 2021

        ORDERED that the Plaintiff’s Unopposed Motion For Approval Of Settlement is hereby

granted and the Parties’ Settlement is hereby approved; it is further

        ORDERED that the Settlement’s provision for payment of attorneys’ fees is hereby

approved; it is further

        ORDERED that is action is DISMISSED WITH PREJUDICE; and it is further

        ORDERED that the Clerk of Court shall CLOSE the file,



        SO ORDERED.



                                                            ___________________________
                                                            &/$,5(&&(&&+,86'-




                                                  -3-
